UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6442


KENNETH RIVERA, a/k/a Kenneth Syncere Rivera,

                Plaintiff - Appellant,

          v.

SERGEANT C. LONG, of SIU, SCDC HQ; SERGEANT JAMIE BELUE; C.
O. M. GOLLACH; SHEILA BOYD, BRCI Classification; WARDEN
ROBERT STEVENSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cv-00233-JMC)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Rivera, Appellant Pro Se. Sheila M. Bias, Drew Hamilton
Butler, Jocelyn Newman, RICHARDSON, PLOWDEN & ROBINSON, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Rivera seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have   reviewed    the    record      and     find   no   reversible    error.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.     Rivera v. Long, No. 8:12-cv-00233-JMC (D.S.C.

Mar. 6, 2013).    We deny Rivera’s motions to appoint counsel and

for a transcript at government expense, and we dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                        2